[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                                U.S. COURT OF APPEALS
                             No. 11-15295         ELEVENTH CIRCUIT
                         Non-Argument Calendar        JUNE 5, 2012
                       ________________________        JOHN LEY
                                                        CLERK
                   D.C. Docket No. 8:10-cv-02086-AEP

MARY ANN CURRIE,

                                                     Plaintiff-Appellant,

                                  versus


COMMISSIONER OF SOCIAL SECURITY,

                                                     Defendant-Appellee.

                      ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                               (June 5, 2012)

Before CARNES, WILSON and BLACK, Circuit Judges.

PER CURIAM:
      Mary Ann Currie appeals the administrative law judge’s (“ALJ”) denial of

disability insurance benefits under Titles II and XVIII. The Social Security

Administration (“SSA”) initially determined that Currie was disabled as of April

1, 1997. In 2004, SSA reopened her claim after learning of her activities as the

president and sole shareholder of Lovely Lady Figure Salon, Inc. (“Lovely Lady”).

On appeal, Currie argues that substantial evidence did not support the ALJ’s

determination that she engaged in substantial gainful activity since April 1997

because her participation in Lovely Lady’s operations was minimal and there was

no evidence that her services were worth the amounts shown in 20 C.F.R.

§ 404.1574(b)(2).

      We review de novo the district court’s decision on whether substantial

evidence supports the ALJ’s findings, and whether the ALJ applied proper legal

standards. Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002).

“Substantial evidence is more than a scintilla and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Id.

(quotation omitted). We may not reweigh the evidence and decide the facts anew,

and must defer to the ALJ’s decision if it is supported by substantial evidence,

even though the evidence may preponderate against it. Dyer v. Barnhart, 395 F.3d

1206, 1210 (11th Cir. 2005).

                                         2
      Eligibility for disability insurance benefits requires that the claimant is

under a disability. 42 U.S.C. § 423(a)(1)(E). A claimant is under a disability if

she is unable to engage in substantial gainful activity by reason of a medically

determinable impairment that can be expected to result in death or which has

lasted or can be expected to last for a continuous period of at least 12 months. Id.

§ 423(d)(1)(A). The claimant bears the burden of proving her disability. Ellison

v. Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003).

      In order to determine whether a claimant is disabled, SSA applies a 5-step

sequential evaluation. 20 C.F.R. § 404.1520(a)(4). If SSA finds that a claimant is

disabled or not disabled at any step of the process, it does not proceed further with

the claim. Id. At the first step of the evaluation, the claimant must show that she

is not engaged in substantial gainful activity. Id. § 404.1520(a)(4)(i). A claimant

who is performing substantial gainful activity is not disabled. Id. § 404.1520(b).

“Substantial work activity” is work that involves doing significant physical or

mental activities, and includes part-time work. Id. § 404.1572(a). “Gainful work

activity” is work activity done for pay or profit. Id. § 404.1572(b). Work activity

is gainful so long as it is the kind of work usually performed for pay or profit,

regardless of whether a profit is actually realized. Id.




                                           3
      To determine whether an employee is performing substantial gainful

activity, SSA ordinarily considers whether the claimant’s wages that were derived

from work activity exceed minimum thresholds. See id. § 404.1574(b). When

evidence indicates a claimant controls the timing or amount of her own wages,

SSA considers additional evidence, including whether the claimant’s work is

comparable to that of unimpaired people in the claimant’s community who are

doing the same or similar occupations as a means of livelihood, taking into

account the time, energy, skill, and responsibility involved in the work. Id.

§ 404.1574(b)(3)(ii)(A). SSA may also consider whether the claimant’s work is

clearly worth the minimum income threshold, according to the pay scales in the

claimant’s community. Id. § 404.1574(b)(3)(ii)(B).

      To determine whether a claimant is engaging in substantial gainful activity,

SSA considers the time spent on the work, the quality of the claimant’s

performance, whether the claimant is self-employed, any need for special

conditions or supervision, the use of experience, skills, and responsibilities, and

whether the worker contributes substantially to the operation of the business. Id.

§ 404.1573.

      The ALJ found Currie’s services were worth more than the minimum

income threshold, and Currie engaged in substantial gainful activity since April

                                          4
1997. After a careful and thorough review of the administrative record and the

parties’ briefs, we conclude that substantial evidence supports the ALJ’s findings.

We therefore affirm the ALJ’s denial of disability insurance benefits.

      AFFIRMED.




                                         5